PER CURIAM:
The claimant’s vehicle, a 1973 Volkswagen Beetle, was damaged on November 22, 1982, when he struck a rock on U.S. Route 60 west of Montgomery, West Virginia. The accident occurred at approximately 6:40 a.m. on a foggy morning. The claimant testified that he did not see the rock, which was three to four feet long and two feet high, until he was almost upon it. The vehicle sustained damages in the amount of $1,410.19.
*434Carl E. King, maintenance foreman for Kanawha County, stated that time sheets indicated a rock slide had occurred in the area that day. There was a complaint received, but he did not know at what time it was received. The slide was removed that day.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the respondent to be liable for damages in this case, the claimant must prove that the respondent had actual or constructive notice of the defect and a reasonable amount of time to take suitable corrective action. Davis v. Department of Highways, 11 Ct.Cl. 150 (1976). The Court is of the opinion that the claimant failed to meet this burden of proof and therefore denies the claim.
Claim disallowed.